DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0172160) in view of Luciano (US 8,931,241).
Regarding Claim 13 Patel discloses a computerized automated method for managing medical pill inventory in an end-to-end medical pill dispensing and medical pill packaging system (abstract), wherein the medical pills are dispensed by a pill dispenser (para.0045) and packaged in a blister pack (para.0045-0049) for a patient in accordance with a prescription that is specific to the patient (para.0010,0050-0054), wherein the end-to-end medical pill dispensing and medical pill packaging system includes one or more computing devices that include one or more processors (para.0015; computers have processors), the computerized automated method for managing medical pill inventory comprising: using a central server (216) to retrieve a plurality of prescriptions from a client computer’s database, wherein the central server includes a processor, a system memory, and a decision logic module (para.0081), wherein the processor is coupled to the system memory through an input/output (I/O) interface (fig.2), and the decision logic module is communicatively connected to the processor, wherein the prescription is extracted based on instructions provided by the processor, wherein the prescription includes a list of one or more medical pills prescribed for the patient, the quantity of pills for each of the one or more medical pills prescribed for the patient, and the hours of administration (HOA) of the one or more medical pills, storing the plurality of retrieved prescription in the system memory of the central server (para.0015; fig.2); processing the plurality of prescriptions to determine the total type and number of pills required to fill the plurality of prescriptions (para.0063-0065); 
Patel does not disclose querying each pill dispenser that is communicatively connected to the central server through a private network to determine the number and type of pills available in each pill dispenser’s pill storage compartments; determine if the number and type of pills available in each pill dispenser’s pill storage are sufficient to dispense and fill the plurality of retrieved prescriptions; and ordering medical pills if the pills in the dispenser’s pill storage are less than the pills required to fill the plurality of prescriptions.
Luciano discloses querying each pill dispenser that is communicatively connected to the central server through a private network to determine the number and type of pills available in each pill dispenser’s pill storage compartments; determine if the number and type of pills available in each pill dispenser’s pill storage are sufficient to dispense and fill the plurality of retrieved prescriptions; and ordering medical pills if the pills in the dispenser’s pill storage are less than the pills required to fill the plurality of prescriptions (C3:L1-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Patel with querying each pill dispenser that is communicatively connected to the central server through a private network to determine the number and type of pills available in each pill dispenser’s pill storage compartments; determine if the number and type of pills available in each pill dispenser’s pill storage are sufficient to dispense and fill the plurality of retrieved prescriptions; and ordering medical pills if the pills in the dispenser’s pill storage are less than the pills required to fill the plurality of prescriptions in order to effectively manage the inventory.
Regarding Claim 14, Patel discloses wherein the plurality of prescriptions are prescriptions that are to be filled within a certain time period (para.0015-0065).
Regarding Claim 15, Patel discloses wherein the time period is a single day (para.0003-0004).
Regarding Claim 16, Patel discloses wherein the time period is one week (para.0004).
Regarding Claim 17, although Patel does not disclose using a central server, retrieving a second set of plurality of prescriptions from the client computer’s database, wherein the second set of plurality of prescriptions, wherein the second set of plurality of prescriptions are to be filled at a future time; processing the second set of plurality of prescriptions to determine the total type and number of pills required to fill the plurality of prescriptions, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide retrieving a second set of plurality of prescriptions from the client computer’s database, wherein the second set of plurality of prescriptions, wherein the second set of plurality of prescriptions are to be filled at a future time since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Patel does not disclose querying each pill dispenser to determine number and type of pills available in each pill dispenser’s pill storage compartments; determine if number and type of pills available in each pill dispenser’ s pill storage are sufficient to dispense and fill the plurality of retrieved prescriptions and the second set of plurality of prescriptions; and ordering medical pills if the pills in the dispenser’s pill storage are less than the pills required to fill both the plurality of prescriptions and the second set of plurality of prescriptions.
Luciano discloses querying each pill dispenser that is communicatively connected to the central server through a private network to determine the number and type of pills available in each pill dispenser’s pill storage compartments; determine if the number and type of pills available in each pill dispenser’s pill storage are sufficient to dispense and fill the plurality of retrieved prescriptions; and ordering medical pills if the pills in the dispenser’s pill storage are less than the pills required to fill the plurality of prescriptions (C3:L1-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Patel with querying each pill dispenser to determine number and type of pills available in each pill dispenser’s pill storage compartments; determine if number and type of pills available in each pill dispenser’ s pill storage are sufficient to dispense and fill the plurality of retrieved prescriptions and the second set of plurality of prescriptions; and ordering medical pills if the pills in the dispenser’s pill storage are less than the pills required to fill both the plurality of prescriptions and the second set of plurality of prescriptions in order to effectively manage the inventory.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0172160) in view of Luciano (US 8,931,241) in view of Braunstein (US 2013/0092700).
Regarding Claim 18, Patel in view of Luciano do not disclose comprising providing the cost of ordering the pills required to fill the second set of plurality of prescriptions.
Braunstein discloses comprising providing the cost of ordering the pills required to fill the set of plurality of prescriptions (para.0316; best quality refill prescriptions at the most competitive costs would include providing the cost of refilling the pills). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Patel in view of Luciano with providing the cost of ordering the pills required to fill the second set of plurality of prescriptions in order to fully support all real-time processes and prevent waste of money.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0172160) in view of Luciano (US 8,931,241) in view of Kagan (US 2012/0310728).
Regarding Claim 19, Patel in view of Luciano do not disclose comprising providing a budgeting tool having a plurality of adjustable controls, wherein adjusting each control provides a cost of building pill inventory.
Kagan discloses providing a budgeting tool having a plurality of adjustable controls, wherein adjusting each control provides a cost of (para.0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Patel in view of Luciano with comprising providing a budgeting tool having a plurality of adjustable controls, wherein adjusting each control provides a cost of building pill inventory simply to adjust the daily budget as needed to minimize cost.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: a computerized automated method including the method steps “in accordance with the pack processing flow plan, the processor executing instruction thereby resulting in a mobile robot car retrieving an empty blister pack, wherein the mobile robot car includes a plurality of wheels and a receiver for receiving path guidance instructions from the processor; in accordance with the pack processing flow plan, the decision logic module selecting a pill dispenser for populating the retrieved empty blister pack with the one or more medical pills prescribed for the patient, wherein the selected pill dispenser is within the computerized networked environment and communicatively coupled to the central server through a private network; the mobile robot car transporting the retrieved empty blister pack to the selected pill dispenser, wherein the transporting instructions are executed by the processor and provided to the mobile robot; the processor sending the medication data from the stored prescription to the selected pill dispenser and instructing the pill dispenser to dispense pills into the empty blister pack in accordance with the hours of administration of the prescription, wherein such instructions resulting in the dispensing and populating of the blister pack; automatically formatting the extracted prescription in a label printable format based on instructions executed by the processor; in accordance with the pack processing flow plan, selecting a hardware printing device and the processor providing instructions to the hardware printing device thereby resulting in the printing of a label that is to be placed on the blister pack; the processor directing the mobile robot car to transport the populated blister pack to the hardware printing device, wherein once reaching the hardware printing device, the printed label is placed on the populated blister pack; in accordance with the pack processing flow plan, the processor executing instruction thereby resulting in the mobile robot car transporting the populated blister pack from the hardware printing device to a sealing station where the label is sealed onto the blister pack; in accordance with the pack processing flow plan, the processor executing instruction thereby resulting in the mobile robot car transporting the populated blister pack from the sealing station to a storage station for its storage; and executing a deep learning module thereby to analyze the execution of the pack processing flow plan and revising the pack processing flow plan for its next execution“ in combination with the rest of the claim language is not taught by the prior art.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: a computerized automated method including the method steps “the computerized automated method for providing an optimized space layout comprising: receive a plurality of requirements and factors, wherein the requirements and factors include number of blister packs to be processed and typical volume of blister pack processing to be expected by the location; receive a plurality of configurations, wherein the configurations include a dimensional layout of the space available to house the end-to-end medical pill dispensing, medical pill packaging, and medical pill inventory system receive a plurality of restrictions, wherein the restrictions include blocked spaces where equipment cannot be placed, blocked zones where equipment cannot be placed, height restrictions, and temporary or permanent fixtures; analyze the requirements, factors, configurations, and restrictions to develop a layout for housing the end-to-end medical pill dispensing, medical pill packaging, and medical pill inventory system; evaluating and optimizing the developed layout; wherein the optimization includes refining the layout based on logical and sequential flow of dispensing and packaging a blister pack; and producing a final layout“ in combination with the rest of the claim language is not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651